EXHIBIT 99.1 Diodes, Inc. Third Quarter 2016 Financial Results Script Wednesday, November 9 @ 4:00pm CST / 2:00pm PST Call Participants: Dr. Keh-Shew Lu, Richard White, Mark King and Laura Mehrl Operator: Good afternoon and welcome to Diodes Incorporated’s third quarter 2016 financial results conference call.At this time, all participants are in a listen only mode.At the conclusion of today’s conference call, instructions will be given for the question and answer session.If anyone needs assistance at any time during the conference call, please press the star key followed by the zero on your touchtone phone. As a reminder, this conference call is being recorded today, Wednesday, November 9, 2016.I would now like to turn the call over to Leanne Sievers of Shelton Group Investor Relations.Leanne, please go ahead. Introduction: Leanne Sievers, EVP of Shelton Group Good afternoon and welcome to Diodes’ third quarter 2016 financial results conference call.I’m Leanne Sievers, executive vice president of Shelton Group, Diodes’ investor relations firm.Joining us today are Diodes’ President and CEO, Dr. Keh-Shew Lu; Chief Financial Officer, Rick White; Senior Vice President of Sales and Marketing, Mark King; and Director of Investor Relations, Laura Mehrl. Page 2 of 21 Before I turn the call over to Dr. Lu, I would like to remind our listeners that management’s prepared remarks contain forward-looking statements, which are subject to risks and uncertainties, and management may make additional forward-looking statements in response to your questions. Therefore, the Company claims the protection of the safe harbor for forward-looking statements that is contained in the Private Securities Litigation Reform Act of 1995. Actual results may differ from those discussed today, and therefore we refer you to a more detailed discussion of the risks and uncertainties in the Company’s filings with the Securities and Exchange Commission.
